       Case 1:21-cv-00114-MW-GRJ Document 1 Filed 07/09/21 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF FLORIDA
                            GAINESVILLE DIVISION

DONNA EDMONDS,

      Plaintiff,
vs.                                          CASE NO.:

BEST BUY STORES, L.P., d/b/a
BEST BUY,

      Defendant.


                    DEFENDANT'S NOTICE OF REMOVAL

      Defendant Best Buy Stores, L.P., (hereinafter "Defendant"), by and through

its undersigned attorneys and pursuant to 28 U.S.C. § 1446, files with this Court a

Notice of Removal of the above-captioned matter from the Seventh Judicial Circuit,

in and for Alachua County, Florida. In support of the removal of this action,

Defendant states as follows:

      1. Plaintiff Donna Edmonds has filed a civil action in the Circuit Court,

Seventh Judicial Circuit, in and for Alachua County, Florida, Case No. 21-CA-

00505, for claimed injuries allegedly due to an incident in which Ms. Edmonds

allegedly tripped and fell on the Defendant's premises on November 29, 2019 in

Alachua County, Florida. True and correct copies of all process and pleadings served

by or upon Defendant, as provided by 28 U.S.C. § 1446(a), are attached hereto as

Exhibit "A".
       Case 1:21-cv-00114-MW-GRJ Document 1 Filed 07/09/21 Page 2 of 5




       2. Defendant removes this action on the basis of diversity jurisdiction

pursuant to 28 U.S.C. § 1332 and § 1441.

       3. At the time of the incident alleged in Plaintiff's Complaint, Plaintiff was

and remains a citizen and resident of Gilchrist County, Florida. (Complaint ¶ 2).

       4. Defendant, at all relevant times, has been a domiciliary of the State of

Minnesota, is incorporated in Virginia, and has its principal place of business in

Minnesota.

       5. The Complaint alleges the damages "exceed Thirty Thousand Dollars

($30,000.00)." (Complaint 'fl). Plaintiff's claimed damages include: bodily injury,

pain and suffering, disability, disfigurement, permanent and significant scarring,

mental anguish, loss of capacity for enjoyment of life, hospitalization expenses,

medical and nursing care and treatment, loss of earnings, loss of ability to earn

money, and aggravation of a previously existing condition. (Complaint ¶12).

Plaintiff claims these losses are either permanent or continuing and will continue to

be suffered in the future. (Id.).

       6.    On June 11, 2021, the Plaintiff served a Proposal for Settlement,

attached hereto as Exhibit "B," on Defendant in the amount of $500,000.00.

Therefore, the amount in controversy exceeds 75,000.00. (See McPhail v. Deere &

Co., 529 F.3d 947, 956 (10th Cir. 2008) (A plaintiff's reasonable proposed

settlement amount is relevant evidence of the amount in controversy.)


                                         2
       Case 1:21-cv-00114-MW-GRJ Document 1 Filed 07/09/21 Page 3 of 5




      7.     According to the Plaintiff's medical billing records received to date,

Defendant is aware of the following medical expenses alleged by the Plaintiff as a

result of the alleged incident. The billing records are attached hereto as Exhibit "C."

      Shands at the University of Florida                         S4,96

      UF Health                                                    14,531.00

      Kinetix Physical Therapy                                    $15,789.75

      TOTAL:                                                      $35,011.75

      8.      As listed above, Plaintiff's current known medical expenses are

S35,01       However, it is unknown if these amounts include the right hip

endoscopic gluteus medius repair, IT band release, and trochanteric bursa excision

the Plaintiff underwent on March 2, 2021, as discussed in the Plaintiff's University

of Florida Health Department of Orthopaedics records (attached hereto as Exhibit

"D"). The surgical bills would likely increase the amount of Plaintiff's medical

expenses by a number, either close to or exceeding S75,000.00. In addition to

medical damages, the Plaintiff is claiming pain and suffering and mental anguish.

      9.     Defendant has filed this Notice of Removal within thirty (30) days of

service of Plaintiff's Proposal for Settlement on June 11, 2021. Therefore, this

Notice of Removal is timely.




                                          3
       Case 1:21-cv-00114-MW-GRJ Document 1 Filed 07/09/21 Page 4 of 5




       10. Pursuant to 28 U.S.C. § 1446(d), Defendant has given written notice of

this removal to all parties and has filed a copy of this Notice of Removal in the

Circuit Court, Seventh Judicial Circuit, in and for Alachua County, Florida.

       11. The United States District court for the Northern District of Florida,

Gainesville Division, encompasses the location of the State Court action. Thus,

Defendant may properly remove the State Court action to this District Court pursuant

to 28 U.S.C. §1441(a).

       12.    The amount in controversy in this case is greater than $75,000.00

exclusive of interest and costs, and there is complete diversity between the parties.

Therefore, this United States District Court has original jurisdiction pursuant to 28

U.S.C. §1332.

       13. Pursuant to the rules of this Court, Defendant has submitted the $400.00

filing fee.

       WHEREFORE, the Defendant respectfully requests that this Court accept the

removal of this action from the Circuit Court, Seventh Judicial Circuit, in and for

Alachua County, Florida.

                         CERTIFICATE OF SERVICE

      IHEREBY CERTIFY that a true and correct copy of the foregoing has been

e-filed with the Clerk of the Court by using the Florida Courts Portal system and

furnished to the following named addressees via email on this 9t
                                                               h day of July 2021:


                                         4
Case 1:21-cv-00114-MW-GRJ Document 1 Filed 07/09/21 Page 5 of 5




Jeffrey M. Moody, Esquire
Morgan & Morgan, P.A.
76 South Laura Street, Suite 1100
Jacksonville, FL 32202
Email: jmoody@forthepeople.com, sbuckland@forthepeople.com
Telephone: 904-398-2722
Facsimile: 904-361-4473
Attorneys for Plaintiff

                      SAALFIELD SHAD, P.A.

                      /s/ Joseph B. Stokes, III

                      JOSEPH B. STOKES, III, ESQUIRE
                      Florida Bar Number: 897183
                      Email (Primary) jstokes@saalfieldlaw.com
                      Email (Secondary) llovein@saalf
                                                    ieldlaw.com;
                      khosea@saalfieldlaw.com
                      RUBY JO CATHERINE SMITH, ESQUIRE
                      Florida Bar Number: 112741
                      Email (Primary) rjcsmith@saalf
                                                   ieldlaw.com
                      245 Riverside Avenue, Suite 400
                      Jacksonville, FL 32202
                      904-355-4401 (phone)
                      904-355-3503 (facsimile)
                      Attorneys for Defendant




                              5
